Citation Nr: 9922343	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a disability 
manifested by insomnia. 

4.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
July 1994, including service in Southwest Asia during the 
Persian Gulf War, with additional periods of unverified 
service.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to direct 
service connection for hypertension, a nervous condition, a 
sleeping disorder, and pes planus.  

After the veteran perfected his appeal, an October 1997 
rating decision denied entitlement to service connection for 
sleeping problems and nervousness as Gulf War undiagnosed 
illness claims.  The veteran did not, however, disagree with 
that rating decision.  Therefore, the Board only has 
jurisdiction over the veteran's claims of entitlement to 
service connection on a direct basis and cannot consider his 
claims as Gulf War undiagnosed illness claims.  

The August 1995 rating decision also denied service 
connection for a right elbow condition.  The veteran 
perfected his appeal to the Board as to this issue.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 (1998).  
During the pendency of this appeal, a rating decision of 
October 1997 granted service connection for degenerative 
joint disease of the right elbow and assigned a zero percent 
disability rating for this disorder.  The veteran has not 
indicated disagreement with that decision, and this issue is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (The issue of the amount of compensation for 
a service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran has 
hypertension, a disability manifested by insomnia, or an 
acquired psychiatric disorder.

2.  The veteran's claims for service connection for 
hypertension, an acquired psychiatric disorder, and a 
disability manifested by insomnia are not plausible.

3.  The veteran's claim for service connection for flat feet 
is plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

4.  The veteran's enlistment examination showed that he had 
first degree (primary) pes planus. 

5.  The veteran's flat feet existed prior to entry into 
service and are not the result of disease or injury during 
service.

6.  During service, there was no superimposed disease or 
injury to the veteran's flat feet, the veteran had temporary 
flare-ups of foot pain, and his pes planus was symptomatic 
upon retirement from service. 

7.  The veteran's flat feet are currently manifested by no 
functional defects or abnormal callosities and normal gait 
and motion, and there is no competent medical evidence that 
the veteran's flat feet increased in severity during his 
military service.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for hypertension, an acquired psychiatric 
disorder, and a disability manifested by insomnia, and there 
is no statutory duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented a well-grounded claim for 
service connection for flat feet, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

3.  The veteran's flat feet preexisted his entry into 
military service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

4.  The presumption of aggravation does not arise, and 
service connection is not warranted for pes planus.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 4.57 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records did not show treatment 
for hypertension, a psychiatric disorder, or a sleep 
disorder.  On each Report of Medical History completed by the 
veteran during service, including the report completed in 
conjunction with his retirement examination in 1994, he 
denied having or ever having high blood pressure, frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  Every Report of Medical Examination 
conducted during the veteran's service showed that clinical 
evaluation of his psychiatric condition was normal.  The only 
elevated blood pressure reading shown during the veteran's 
more than 20 years of military service was during his 
retirement examination, when his blood pressure was 124/109.  
It was noted that he would undergo a five-day blood pressure 
check.  The results of that blood pressure check are not 
indicated.

The veteran's enlistment examination dated in September 1972 
indicated that he had first-degree (or primary) pes planus.  
He was assigned a physical profile of "1" for the lower 
extremities.  In November 1972, he complained of pain in the 
tendon, and possible Achilles tendonitis was diagnosed.  An 
L-3 profile was assigned for one week.  In December 1972, 
Achilles tendonitis was again diagnosed, and an L-3 profile 
assigned for 3 days, with low quarters shoes prescribed for 
one week.  A treatment note in January 1976 showed that the 
veteran complained of pain in the arch of the right foot.  
There was no crepitus or edema on examination.  The 
assessment was first sign of Achilles tendonitis.  A physical 
profile record dated in December 1976 notes previous and 
present designations of "1" under "L" (lower extremities).  

In August 1980, the veteran was referred for orthopedic 
consultation to update his P3 [sic].  He had mild moderate to 
moderate bilateral pes planus, with active range of motion at 
the subtalar joint and ankle bilaterally.  The examiner noted 
a plan to update the P3.  No copy of the "P3" is of record.  
In a September 1980 report of examination for update, the 
feet were assessed as normal.  

In April 1981, it was noted that the veteran needed 
reevaluation of a permanent profile for his foot problem.  A 
podiatry consultation report dated in August 1981 indicated 
that his P3 profile was still in effect and was necessary for 
his condition.  No copy of the profile is contained in the 
medical records.

In a report of medical examination dated in September 1983, 
the feet were assessed as normal, and the physical profile 
contained a "1" under "L."  In January 1984 a screening 
note indicated that the veteran had an L-3 profile for flat 
feet per form DA3345 dated August 25, 1980.  In February 
1984, the veteran complained of pain in the toes of both 
feet, sharp when pressure was applied, especially when 
walking or standing.  The assessment was sore feet.  

In July 1987, the veteran had a periodic physical 
examination, and his feet were assessed as normal, with a 
physical profile of "1" under "L," as they were on 
periodic examination in December 1991.

From August to December 1993, the veteran sought treatment 
for painful feet.  In August 1993, the veteran's feet were 
not painful on examination, and he said they only hurt from 
usage.  The assessment was possible flat feet.  On further 
evaluation, bilateral pes planus, mildly to moderately tender 
to palpation at the bilateral insteps, was diagnosed.  He was 
prescribed orthotics and Motrin.  No running, marching, or 
jumping for five days was advised.  An August 1993 treatment 
note indicated that the feet were doing better with 
orthotics.  Plantar fasciitis was also diagnosed in November 
and December 1993.  The Report of Medical Examination 
completed upon his retirement from service in April 1994 
indicated that he had symptomatic pes planus, but his 
physical profile for "L" was "1."

The veteran underwent a VA physical examination in September 
1994.  He complained of foot problems, difficulty falling 
asleep, and frequent nocturnal awakenings.  His blood 
pressure was 118/82.  His posture and gait were normal.  
There were no functional defects of the feet.  There were 
bilateral pes planus valgus deformities with normal tandem 
gait and heel-toe walking.  X-rays of the feet showed no 
abnormalities.  The psychiatric examination was normal.  
Diagnoses included foot pain and bilateral pes planus valgus 
deformity.

An October 1994 rating decision, inter alia, denied service 
connection for hypertension, a psychiatric disorder, a sleep 
disorder, and flat feet.  In his notice of disagreement, the 
veteran stated that he had been prescribed medication for his 
sleep difficulties in February 1995.  He stated that he had 
continuous pain in his feet, and he had been provided 
medication for this.  In his substantive appeal, he stated 
that his nervous and sleep disorders dated back to the 
Persian Gulf War.  He stated that he averaged four hours of 
sleep per night.  

The RO obtained the veteran's VA medical records for 
treatment between September 1994 and January 1997.  All blood 
pressure readings were normal, and no diagnosis of 
hypertension was shown.  No diagnosis of a psychiatric 
disorder was shown.  The veteran repeatedly complained of 
insomnia and trouble falling asleep.  In February 1995, he 
stated that he had had insomnia for four years.  He denied 
having any anxiety.  In March 1996, he stated that his 
medication was helping his insomnia, and he denied having any 
anxiety or depressive symptoms.  In January 1997, he reported 
occasional insomnia.  An undated medical record, most likely 
dating from May 1997 on the basis of a recommendation to 
follow-up with an examination in August 1997, showed 
complaints of flat feet and problems sleeping.  The veteran 
reported falling asleep but awakening within two hours, with 
difficulty returning to sleep.  The examiner's assessments 
included flat feet.

In July 1997, the veteran underwent a VA general physical 
examination.  He complained of feeling nervous approximately 
three times per week, and he stated that he tried to talk 
himself out of this by doing slow, deep breathing.  His blood 
pressure was 110/70.  His gait and posture were normal.  
There was no callus formation on the feet, and the skin was 
intact.  He displayed normal behavior and comprehension.  No 
diagnosis was given with respect to the feet.

In July 1997, the veteran also underwent a VA psychiatric 
examination.  The examiner reviewed the claims file.  The 
veteran indicated that he served eight months in the Persian 
Gulf War as a communications chief, and he did not engage in 
combat.  He stated that since his return, he had had "nerve 
problems."  He stated that sometimes he got "shaky."  He 
was unable to describe any specific provocative thoughts or 
situations.  When asked about continuing or lingering effects 
of his military service, he complained of having cold sweats 
from once or twice a month to every other night, not 
necessarily associated with dreams or nightmares.  He had no 
history of psychiatric treatment.  He denied ongoing symptoms 
of anxiety, obsessions, compulsions, phobias, rituals, 
flashbacks, avoidance behavior, sadness, depression, crying 
spells, suicidal or homicidal ideations, self-destructive 
behavior, auditory or visual hallucinations, hypomanic or 
manic episodes, paranoid ideations, delusions, or bizarre 
thoughts.  He stated that he slept approximately four hours 
per night.  The mental status examination showed no 
abnormalities.  No diagnosis of a psychiatric disorder was 
rendered.  It was noted that the veteran had pes planus.

In October 1997, the veteran underwent a VA general physical 
examination.  He stated that he had had difficulty sleeping 
for many years, especially since his return from Saudi 
Arabia.  He stated that he slept 3-4 hours before waking up, 
and he would then have difficulty returning to sleep.  He had 
no problems with daytime somnolence, and he did not have 
depression.  His sleeping patterns had not interfered with 
his work.  His blood pressure was 110/73 sitting and 108/74 
standing.  He was alert and oriented.  His posture and gait 
were normal.  Diagnoses included insomnia.  No diagnosis was 
given for the feet.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
it was manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).

A. Hypertension, acquired psychiatric disorder, and
disability manifested by insomnia

The medical evidence does not warrant direct or presumptive 
service connection for hypertension.  The medical evidence 
does not show a medical diagnosis of hypertension during 
service or upon VA examination.  No diagnosis of hypertension 
has ever been rendered.  All the medical evidence shows is 
one elevated blood pressure reading upon the veteran's 
retirement from service; every blood pressure reading 
thereafter has been within normal limits.  A single episode 
of elevated blood pressure readings does not constitute 
hypertension.  

The medical evidence does not warrant direct service 
connection for an acquired psychiatric disorder.  The 
evidence does not show a medical diagnosis of a psychiatric 
disorder either during or since service.  No diagnosis of an 
acquired psychiatric disorder has ever been rendered.  The 
veteran's complaints of "nerves" and "shakiness" are 
symptoms only and do not constitute a diagnosed medical 
disorder.

The medical evidence does not warrant direct service 
connection for a disability manifested by insomnia.  The 
medical evidence does not show diagnosis of a disability 
manifested by insomnia.  No medical professional has rendered 
a diagnosis accounting for the veteran's complaints of 
difficulty sleeping, and no diagnosis of a chronic sleep 
disorder has been rendered.  His complaints of insomnia are 
symptoms only and do not constitute a diagnosed medical 
disorder.

Therefore, since the medical evidence does not show current 
disabilities due to hypertension, a psychiatric disorder, 
and/or a disability manifested by insomnia, the veteran's 
claims for service connection are not well grounded.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran maintains that he has hypertension, a psychiatric 
disorder, and a disability manifested by insomnia that are 
related to his military service.  However, his contentions 
are not competent evidence.  He cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own unqualified opinion.  There is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that he has the 
claimed conditions, his claims for service connection are not 
well grounded. 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground any of these claims.  The veteran maintained that he 
was being treated for these conditions at the VA Medical 
Center in Nashville.  All VA records have been obtained, and 
they do not show diagnosis of hypertension, a psychiatric 
disorder, or a disability manifested by insomnia.  

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that he has the claimed disorders, the claims for 
service connection must be denied as not well grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

B.  Flat feet

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  As indicated above, the veteran's 
entrance examination showed that he had first-degree pes 
planus.  Therefore, the evidence clearly shows that this 
condition existed prior to his entry into service, and he is 
not entitled to the presumption of soundness.

The veteran's claim for service connection is plausible.  The 
veteran's preexisting flat feet were apparently asymptomatic 
upon entry into service and became symptomatic during 
service.  He has complained of foot pain since his retirement 
from service.  Therefore, the veteran's claim is plausible.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and 
examinations provided.  Hearings were scheduled in accordance 
with the veteran's requests, but he did not report for those 
hearings.  Sufficient evidence is of record to properly 
decide this claim.  Therefore, VA has satisfied its duty to 
assist the veteran in the development of this claim. 

Aggravation

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (1998).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Service connection may 
be granted for a congenital or developmental disease if 
aggravation of the condition occurred during service.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  The VA General 
Counsel has defined a "defect" as an imperfection or 
structural abnormality.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).

If the appellant's preexisting flat feet were a congenital or 
developmental defect, more than an increase in severity 
during service is required to warrant a grant of service 
connection.  There is a lack of entitlement under the law to 
service connection for the appellant's flat feet unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in disability 
apart from the developmental defect.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); 38 C.F.R. § 4.57.

The evidence does not show that any superimposed disease or 
injury to the appellant's flat feet occurred during military 
service that resulted in disability.  The appellant reported 
no inservice injuries; he merely complained on a few 
occasions of foot pain with use.  Accordingly, if the 
appellant's pes planus is a congenital or developmental 
defect, it requires superimposed disease or injury resulting 
in disability to be service connected, and that is not shown 
in this case.

However, it is not necessary to decide whether the condition 
that preexisted service was a congenital or developmental 
defect or a congenital or developmental disease.  Even if the 
condition is considered a disease rather than a defect, 
considering all the available evidence about the severity of 
the condition indicates that it underwent to increase in 
severity during service.

Regulations provide that it is essential to distinguish 
between bilateral flatfoot as a congenital or as an acquired 
condition.  38 C.F.R. § 4.57 (1998).  

The congenital condition, with depression 
of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital 
abnormality which is not compensable or 
pensionable.  In the acquired condition, 
it is to be remembered that depression of 
the longitudinal arch, or the degree of 
depression, is not the essential feature.  
The attention should be given to 
anatomical changes, as compared to 
normal, in the relationship of the foot 
and leg, particularly to the inward 
rotation of the superior portion of the 
os calcis, medial deviation of the 
insertion of the Achilles tendon, the 
medial tilting of the upper border of the 
astragalus.  This is an unfavorable 
mechanical relationship of the parts.  A 
plumb line dropped from the middle of the 
patella falls inside of the normal point.  
The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of 
the foot is painful and shows 
demonstrable tenderness, and manipulation 
of the foot produces spasm of the 
Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and 
other evidence of pain and limited 
motion.  The symptoms should be apparent 
without regard to exercise.  In severe 
cases there is gaping of bones on the 
inner border of the foot, and rigid 
valgus position with loss of the power of 
inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, 
producing chronic irritation, can be an 
aggravating factor.

38 C.F.R. § 4.57 (1998).

Upon entry into service, the veteran was assigned a physical 
profile of "1" for his lower extremities.  See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993) (citations omitted) (Under 
the categories of PULHES, the "L" stands for "lower 
extremities" including the feet and legs).  The number "1" 
indicated that the veteran had a high level of medical 
fitness upon his entry into service.  Id. (citation omitted).  
During service, the veteran was assigned a physical profile 
of "3" for his lower extremities, and it was noted that 
this profile was necessary because of his flat feet.  (A 
profile containing one or more numerical designators "3" 
signifies that the individual has one or more medical 
conditions or physical defects which require certain 
restrictions in assignment within which the individual is 
physically capable of performing military duty.  See  AR 40-
501, Chapter 7, Physical Profiling, Para. 7-3 c (3).)  The 
service medical records are in conflict as to whether the 
veteran was at any time assigned a permanent L-3 profile.  
There is a notation indicating the need to reevaluate the 
permanent foot profile in April 1991.  However, a permanent 
profile is not of record, and subsequent medical evaluations 
assigned a "1" for the veteran's lower extremities.

There are no medical records on file preceding the veteran's 
active military service.  His service medical records show 
that he complained of sore feet several times during his more 
than 20 years of military service.  Although his flat feet 
were symptomatic on separation examination, no limitation in 
physical profile was assigned at that time.  It appears from 
the service medical records that the veteran had periodic 
pain in his feet associated with usage, and he may have been, 
for a time, assigned a "permanent" physical profile 
restricting his assignments because of his flat feet.  
However, on separation, no restrictions were noted, and the 
veteran has on several occasions indicated that he only 
experiences pain on usage.  As noted in 38 C.F.R. § 4.57, 
acquired flat feet (or, by extension, an aggravation of the 
pre-existing congenital or developmental condition by injury 
during service) would show evidence of demonstrable 
tenderness, spasm of the Achilles tendon on manipulation of 
the foot, or other evidence of painful motion without regard 
to exercise.  Following service, the veteran has only 
complained of pain in his feet one time, in 1997.  On several 
VA examinations, either no diagnosis has been rendered for 
his flat feet, or no objective indications of disability have 
been recorded.  On the first VA examination following 
separation, the veteran had normal tandem gait and heel-toe 
walking and x-rays were normal.  The examiner found no 
functional defects of the feet.  Bilateral pes planus valgus 
deformity was diagnosed.  On the most recent VA examination, 
there was normal gait, and no callus formation of the feet.  
An absence of abnormal callosities is certainly evidence of 
bilateral flat feet as a congenital condition that underwent 
no superimposed disease or injury in service.

On the basis of all the evidence of record concerning the 
veteran's pes planus, it is not shown to have undergone an 
increase in severity during service.  Although symptomatic on 
separation from service, it has not been symptomatic since 
service, with the possible exception of one occasion.  The 
preponderance of the evidence is against a finding that the 
pre-existing primary pes planus underwent an increase in 
severity during service, and the presumption of aggravation 
does not arise.


ORDER

Entitlement to service connection for hypertension, an 
acquired psychiatric disorder, and a disability manifested by 
insomnia is denied.

Entitlement to service connection for flat feet (pes planus) 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

